Exhibit 10.29

HERITAGE BANKSHARES, INC.

EXECUTIVE DEFERRED COMPENSATION AGREEMENT

WITH MICHAEL S. IVES

THIS EXECUTIVE DEFERRED COMPENSATION AGREEMENT, (the “Agreement”) by and between
HERITAGE BANKSHARES, INC., HERITAGE BANK, (collectively, together with their
affiliates and successors, the “Corporation”) and MICHAEL S. IVES (“Executive”),
is made effective the 1st day of February, 2010.

INTRODUCTION

The Corporation has entered into this Agreement with Executive for the purpose
of permitting Executive to defer receipt of salary earned as an employee of the
Corporation, in accordance with this Agreement.

This Agreement is intended to be unfunded and maintained primarily for the
purpose of providing deferred compensation for the Executive who is included
within the definition of a “select group of management or highly compensated
employees” (as such phrase is used in ERISA.) This Agreement must be
administered and construed in a manner that is consistent with that intent.

This Agreement is intended to satisfy the requirements of Code section 409A and
Treasury Regulations issued thereunder. Each provision and term of this
Agreement should be interpreted, and each action taken hereunder should be
carried out, in accordance with that intent.

The Agreement is also intended, due to its structure and terms, to be exempt
from the compensation restrictions under the provisions of the Emergency
Economic Stabilization Act of 2008 as amended by the American Recovery and
Reinvestment Act of 2009 applicable to financial institutions under the Troubled
Asset Relief Program.

ARTICLE I

DEFINITIONS

The following phrases or terms have the indicated meanings:

 

1.01 Account

Account means the unfunded bookkeeping account established for Executive under
Article II hereof.

 

1.02 Base Salary

Base Salary means the base or regular salary paid to Executive by the
Corporation.



--------------------------------------------------------------------------------

1.03 Beneficiary

Beneficiary means the person or persons designated in writing by the Executive
in a form attached hereto as Schedule A. If the Executive fails to designate a
beneficiary in the manner prescribed by the Board, Beneficiary means the
Executive’s estate. The Executive may amend or change his Beneficiary
designation by submitting a new Schedule A.

 

1.04 Board

Board means the Board of Directors of the Corporation or, with respect to a
particular role or duty under this Agreement, the person or committee, if any,
to whom the Board of Directors of the Corporation has delegated responsibility
for such role or duty.

 

1.05 Change in Control

A Change in Control occurs on the first to occur of (i) the date that any one
person, or more than one person, acting as a group, acquires ownership of stock
of the Corporation that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Corporation; (ii) the date that any one person or group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Corporation possessing 30% or more of the total voting power of the stock of the
Corporation; (iii) a majority of the members of the Board’s being replaced
during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or (iv) the date that any one person or group acquires
assets (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) from the Corporation that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all the assets of the Corporation immediately before such
acquisition. This definition of Change in Control shall be interpreted in a
manner that is consistent with Treasury Regulation section 1.409A-3(i)(5).

 

1.06 Code

Code means the Internal Revenue Code of 1986, as amended.

 

1.07 Deferral Election

Deferral Election means an irrevocable election in writing (or made through such
other method permitted by the Board) and timely filed with the Chief Financial
Officer of the Corporation to defer a portion of Executive’s Base Salary with
respect to a Deferral Year. A Deferral Election shall specify the time and form
of payment of distributions from the Executive’s Account.

 

1.08 Deferral Year

Deferral Year means the calendar year in which the Executive’s Base Salary is
earned.

 

2



--------------------------------------------------------------------------------

1.09 Disability or Disabled

Disability or Disabled means the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

1.10 Effective Date

The Effective Date of this Agreement is February 1, 2010.

 

1.11 ERISA

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

1.12 Separation from Service

Separation from Service means the Executive’s separation from service with the
Corporation, within the meaning of Treasury Regulations under Code section 409A,
for any reason.

 

1.13 Specified Employee

Specified Employee means the Executive if, as of December 31 of any calendar
year, he satisfies the requirement of Code section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with Treasury Regulations thereunder and
disregarding Code section 416(i)(5)). If the Executive meets the criteria set
forth in the preceding sentence as of a given December 31, he will be considered
a Specified Employee for purposes of this Agreement for the 12-month period
commencing on the next following April 1.

ARTICLE II

DEFERRAL ELECTIONS

 

2.01 General

Executive may elect to defer all or part of his Base Salary for a Deferral Year
by filing a Deferral Election in the form attached hereto as Schedule B with the
Chief Financial Officer of the Corporation no later than December 31 immediately
prior to the commencement of such Deferral Year. The amount of Base Salary
deferred may be expressed as a percentage per pay period, or flat dollar amount
per pay period or for the Deferral Year, or a combination thereof (e.g., 50% of
Base Salary per pay period up to a maximum of a specified dollar amount per pay
period; 50% of Base Salary up to a maximum of a specified dollar amount for the
Deferral Year). A Deferral Election shall become irrevocable on December 31
immediately prior to the Deferral Year for which the Deferral Election is being
made.

 

3



--------------------------------------------------------------------------------

2.02 First Year of Eligibility

For the 2010 Deferral Year, if Executive chooses to make a Deferral Election, he
must make such Deferral Election within thirty (30) days after the Effective
Date. Such Deferral Election shall be valid only with respect to Base Salary
paid for services rendered after the Deferral Election is made. Such Deferral
Election shall be irrevocable when made.

ARTICLE III

ACCOUNT AND INVESTMENTS

 

3.01 Account

Executive’s Account shall be credited with Executive’s Base Salary deferred
under this Agreement and any investment earnings and losses thereon.

 

3.02 Investments

Executive may direct by written instruction delivered to the Chief Financial
Officer of the Corporation that this Account be valued as if it were invested in
one or more of the Vanguard family of funds. Executive may select one or more
investment funds(s) at the time(s), and with respect to the percentage of his
Account and may change his selection of investment funds. Any such change, which
must be submitted to the Chief Financial Officer of the Corporation in writing,
will become effective as soon as administratively practicable. If Executive
fails to make an investment selection with respect to all or part of his
Account, he shall be deemed to have selected a one year certificate of deposit
at the prevailing rate offered by the Corporation to its customers.

The portion of Executive’s Account valued by reference to an investment fund
shall be valued daily based upon the performance of such investment fund. Such
valuation shall reflect the net asset value expressed per share of the
designated investment fund(s).

All investment funds referenced above are deemed investment measures and shall
not represent an ownership interest in any investment fund or other asset.

 

3.03 Equitable Adjustment in Case of Error of Omission

If an error or omission is discovered in Executive’s Account, the Board shall
make such equitable adjustments as shall be necessary and permissible under Code
section 409A to effect the intent of the parties.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

VESTING

Executive’s Account shall be fully vested and nonforfeitable at all times.

ARTICLE V

TIME AND FORM OF PAYMENT OF BENEFITS

 

5.01 Time of Payment of Account

Executive may elect, at the time he completes his Deferral Election form for a
Deferral Year, to have the portion of his Account attributable to Base Salary
deferred for such Deferral Year paid (i) at the time of his Separation from
Service; (ii) on a specified date; or (iii) on the earliest of the Executive’s
Separation from Service, Change in Control, upon an anniversary of a Change in
Control or a specified date. In the event Executive fails to make an election
under this Section 5.01 on a Deferral Election form, the portion of his Account
subject to such Deferral Election shall be paid in a lump sum within 30 days of
Executive’s Separation from Service, subject to Section 5.03.

 

5.02 Form of Payment

Executive shall elect on his Deferral Election form to receive the amounts
subject to such Deferral Election form in a lump sum or in annual installments
of two to 10 years, with the lump sum or first installment paid within 30 days
of the event specified by the Executive on his Deferral Election Form. One
remaining installment, if any, shall be paid on each January 15 (or any later
date in the same calendar year) following the Executive’s Separation from
Service, Change in Control, death, Disability or specified date until all
installments are paid.

 

5.03 Delay for Specified Employees

If Executive is a Specified Employee on the date of his Separation from Service
(other than death or Disability), the payments due under this Agreement shall be
paid or begin on the first day of the month immediately following the six-month
anniversary of the Executive’s Separation from Service. Installments that would
have been paid during such six-month period had Executive not been a Specified
Employee will be included in the first payment. Such delay shall apply only to
the extent required by Code Section 409A and, thus, generally shall not apply to
payments due only upon a specified date or Change in Control, death or
Disability.

 

5.04 Payment in the Event of Executive’s Death or Disability

If Executive’s employment terminates due to his death, Disability or Executive
dies after payments have commenced under this Agreement, any remaining payments
shall be made to Executive’s beneficiary in accordance with his Deferral
Election forms or the default provisions of this Agreement (where no time or
form of payment has been selected on a Deferral Election form).

 

5



--------------------------------------------------------------------------------

5.05 Change in the Time and Form of Payment

Executive may change his or her election to a subsequent payout by submitting a
subsequent Deferral Election form to the Chief Financial Officer of the
Corporation, which must comply with Code section 409A and Treasury Regulations
thereunder. Such subsequent deferral election may not take effect until at least
12 months after the date on which the election is made and the election must be
made at least 12 months before the payment is scheduled to be made or commence
(where required by Treasury Regulations under Code section 409A). The payment
with respect to which such subsequent deferral election is made must be deferred
for a period not less than five years from the date the payment would otherwise
be made or commence. The payment election forms most recently accepted by the
Board shall govern the payout of benefits.

 

5.06 Hardship Distribution

(a) A distribution of a portion of Executive’s Account because of an
Unforeseeable Emergency will be permitted only to the extent required by
Executive to satisfy the emergency need. Whether an Unforeseeable Emergency has
occurred will be determined by the Board, in its sole discretion. Distributions
in the event of an Unforeseeable Emergency may be made by and with the approval
of the Board upon written request by Executive. A distribution because of an
Unforeseeable Emergency shall be paid in a single lump sum within 30 days after
Board approval.

(b) An “Unforeseeable Emergency” is defined as a severe financial hardship to
Executive resulting from a sudden and unexpected illness or accident of
Executive or of a dependent of Executive, loss of Executive’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond Executive’s control. The circumstances that will
constitute an Unforeseeable Emergency will depend upon the facts of each case,
but, in any event, any distribution under this Agreement section shall not
exceed the remaining amount required by Executive to resolve the hardship after
(i) reimbursement or compensation through insurance or otherwise, (ii) obtaining
liquidation of Executive’s assets, to the extent such liquidation would not
itself cause a severe financial hardship, or (iii) suspension of deferrals under
this Agreement. If Executive claims hardship, he shall be required to submit to
the Board documentation of the hardship and proof that the loss is not covered
by other means.

 

5.07 Prohibition on Acceleration

Except as provided in Code section 409A or Treasury Regulations thereunder, no
acceleration in the time or schedule of any amount scheduled to be paid under
this Agreement is permitted.

ARTICLE VI

FUNDING

The Corporation has only a contractual obligation to pay the benefits described
in this Agreement. All benefits are to be satisfied solely out of the general
corporate assets of the Corporation and shall remain subject to the claims of
its general creditors. No assets of the Corporation will be segregated or
committed to the satisfaction of its obligations to the Executive or any
Beneficiary under this Agreement. If the Corporation, in its sole discretion,
elects to

 

6



--------------------------------------------------------------------------------

purchase life insurance on the life of the Executive in connection with this
Agreement, the Executive must submit to a physical examination, if required by
the insurer, and otherwise cooperate in the issuance of such policy or his
rights under this Agreement will be forfeited.

The Corporation shall establish a grantor trust which may be used to hold assets
of the Corporation which are maintained as reserves against the Corporation’s
unfunded, unsecured obligations hereunder. Such reserves shall at all times be
subject to the claims of the Corporation’s general creditors. To the extent such
trust or other vehicle is established, and assets contributed, for the purpose
of fulfilling the Corporation’s obligations hereunder, then such obligation of
the Corporation shall be reduced to the extent such assets are utilized to meet
its obligations hereunder. Any such trust and the assets held thereunder are
intended to conform in substance to the terms of the model trust described in
Revenue Procedure 92-64. The Corporation is required to deposit assets in such
trust, equal to the amount of Base Salary deferred by the Executive, within five
business days of the date such Base Salary would otherwise have been paid to the
Executive.

ARTICLE VII

MODIFICATION OR TERMINATION OF AGREEMENT

This Agreement may be modified or terminated only by a written instrument signed
by both parties, and only in a manner that does not violate Code section 409A
and the Treasury Regulations thereunder.

ARTICLE VIII

OTHER BENEFITS AND AGREEMENTS

The benefits provided for Executive and his Beneficiary under this Agreement are
in addition to any other benefits available to such Executive under any other
Agreement or program of the Corporation for its employees. Except as may
otherwise be expressly provided for, this Agreement shall supplement and shall
not supersede, modify, or amend any other Agreement or program of the
Corporation in which the Executive is participating.

ARTICLE IX

RESTRICTIONS ON TRANSFER OF BENEFITS

No right or benefit under this Agreement shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, or charge, and any attempt to
do so shall be void. No right or benefit hereunder shall in any manner be liable
for or subject to the debts, contracts, liabilities, or torts of the person
entitled to such benefit. If the Executive or any Beneficiary under this
Agreement should become bankrupt or attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge any right to a benefit hereunder, then such
right or benefit, in the discretion of the Board, shall cease and terminate,
and, in such event, the Board may hold or apply the same or any part thereof for
the benefit of such Executive or Beneficiary, his or her spouse, children, or
other dependents, or any of them, in such manner and in such portion as the
Board may deem proper.

 

7



--------------------------------------------------------------------------------

ARTICLE X

CLAIMS PROCEDURE

All claims for benefits shall be presented to the Board. If the Board wholly or
partially denies the Executive’s or a Beneficiary’s claim for benefits, the
Board shall review the claim in accordance with applicable procedures described
in ERISA.

ARTICLE XI

MISCELLANEOUS

 

11.01 No Guarantee of Employment

This Agreement does not in any way limit the right of the Corporation at any
time and for any reason to terminate the Executive’s employment which
termination may affect or preclude the Executive’s entitlement to an Account. In
no event shall this Agreement, by its terms or by implication, constitute an
employment contract of any nature whatsoever between the Corporation and the
Executive.

 

11.02 Binding Nature

This Agreement shall be binding upon the Corporation and its successors and
assigns, subject to the provisions of Article VII, and upon the Executive, his
Beneficiary, and either of their assigns, heirs, executors, and Boards.

 

11.03 Governing Law

To the extent not preempted by federal law, this Agreement shall be governed and
construed under the laws of the Commonwealth of Virginia (including its choice
of law rules, except to the extent those rules would require the application of
the law of a state other than Virginia) as in effect at the time of their
adoption and execution, respectively.

 

11.04 Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior written and oral
negotiations and understandings.

 

11.05 Severability

If any provision of this Agreement should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.

[SIGNATURE PAGE TO FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Executive have caused this Agreement
to be executed on the dates set forth below.

 

HERITAGE BANKSHARES, INC. By:  

/s/ Peter M. Meredith, Jr.

  Chairman of the Board Date: February 1, 2010 HERITAGE BANK By:  

/s/ Peter M. Meredith, Jr.

  Chairman of the Board Date: February 1, 2010 MICHAEL S. IVES

/s/ Michael S. Ives

Date: February 1, 2010

 

9